No brief has come to the hands of the court from appellee, but we have carefully read the record en banc, and, without discussing or setting out the evidence, this court reaches the conclusion that there was an entire failure on the part of the city in making proof sufficient to justify a conviction. Before a person can be held guilty of the violation of a criminal statute, there must be evidence sufficient to convince the jury beyond a reasonable doubt that the defendantintentionally did or omitted to do the act condemned by the statute.
The judgment is reversed, and the cause is remanded.
Reversed and remanded.